DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 08/27/2021.
Claims 1, 3, 4, 6, and 8 are pending.
Claims 1 is amended.

Allowable Subject Matter

Claims 1, 3, 4, 6 and 8 are allowed.

The following is an examiner's statement of reasons for allowance:

Applicants' arguments on pages 6-7 have been considered in view of amended claim 1 and, subsequent to an updated search of relevant prior art, are persuasive. This application is therefore allowed for reasons deemed to be of record, and include that while Yamamoto teaches a machine tool including a motor, converter, inverter, and anti-power failure device including a capacitor, and while Yamamoto also teaches monitoring an input voltage to detects a decrease in input voltage indicative of a power failure and detecting a recovery of voltage, and while Finnerty teaches collecting data and storing information of a plurality of machine tools, and while Yamamoto ‘726 teaches determining an amount of energy stored in a capacitor during a protection operation and detecting an output voltage of a rectifier, and while Aeschilmann teaches transmitting information including a time when a power failure in a device is started and completed, and while Ghatge teaches obtaining and storing motor 
 
(Claim 1) "…each of the plurality of machine tools includes a motor drive device including a motor, and a converter and an inverter that adjust a power supply voltage so as to supply power to the motor, and an anti-power failure device that includes a capacitor, wherein in each of the plurality of machine tools, the motor drive device acquires an input voltage of the motor drive device so as to detect a power failure in the motor drive device, wherein in each of the plurality of machine tools, when the input voltage of the motor drive device is less than a predetermined value, the motor drive device transmits first information including a time when the power failure in the motor drive device is started, and wherein in each of the plurality of machine tools, when the input voltage of the motor drive device becomes equal to more than the predetermined value after detection of the power failure in the motor drive device, the motor drive device transmits second information including a time when the power failure in the motor drive device is completed, the machine state monitoring device comprising: a processor; and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform: receiving, from the motor drive device of at least one of the plurality of machine tools, the first information including the time when the power failure in the motor drive device is started and the second information including a time when the power failure in the motor drive device is completed; and storing the received first information and the received second information in association with the at least one of the plurality of machine tools, wherein the first information transmitted by the motor drive device further includes information of an amount of electricity stored in the capacitor, wherein when a protection operation for protecting the machine tool is performed during a period from the time when the power failure in the motor drive device is started until the time when the power failure in the motor drive device is completed, the second information transmitted by the motor drive device further ,

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117